Per Curiam.
Upon the authority of Bettman v. Cowley, 19 Wash. 207 (53 Pac. 53), decided by this court subsequent to the decision of this cause in the lower court, the judgment of the lower court must be reversed.
ON PETITION FOR REHEARING.
Peb Curiam.—In their petition for a rehearing, respondents have called our attention to a motion to dismiss which was pending at the time of the decision of this cause. The motion to dismiss was based upon an alleged failure to file the appeal bond within the time required by law. The notice of appeal was served on April 6, 1898, and the bond transmitted by mail to the clerk of the court, *225who received it on the 8th, hut did not formally mark it filed until April 12th, because the filing fee was not paid until that date. It appears that the failure to pay it sooner was due to misapprehension on the part of appellant’s counsel. We think that that was a substantial compliance with the statute, and the petition for rehearing will he denied.